Case 3:19-Cr-00002 Document 10 Filed in TXSD on 01/25/19 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERNDISTRICT OF TEXAS
Galveston Division

UNITED STATES OF AMERICA

V. Case No. Gl9-02 '

)
)
§
WARREN CHRISTOPER CLARK, )
)
)

Defendant.

GOVERNMENT’S MEMORANDUM OF LAW
REGARDING THE CLASSIFIED INFORMATION PROCEDURES ACT

The United States of America, by and through its attorneys, files this Memorandum of
Law regarding the Classified lnforrnation Procedures Act to apprise_the Court of the applicability
of the Classified lnformation Procedures Act, 18 U.S.C. App. 3 tCIPA), to matters relating to
classified information that may arise in connection With the above-captioned matter, both before
and during trial. As in all cases that may implicate classified information, the government herein
provides the Court With a detailed description of the procedures mandated by the CIPA statute
for protecting such classified information

I. Background

On January 23, 2019, a grand jury sitting in the Southern District of Texas returned
an indictment charging Warren Clark With attempting to provide material support to a
designated foreign terrorist organization, namely, the Islamic State of Iraq and al-Sham
.(ISIS), in violation of 18 U.S.C. § 2339B. The present charge arises from the defendant’s
conduct in Southern District of Tean and overseas. As set out in the criminal complaint,
the defendant, Who Was Working in S-audi Arabia, traveled to Syria after his employment

Was terminated Clarl< sent an electronic communication that stated he Wanted to help build

1

Case 3:19-cr-00002' 'Document 10 Filed in TXSD on 01/25/19 Page 2 of 17

the “Islamic State” and that he was working in ‘.‘administration.”, Although Clark, in
electronic communications, admitted to receiving military type training, he also stated that
he did not plan to fight for ISIS.. Due to the nature of the present charges, the government -
anticipates that issues relating to classified information will arise in connection withthis

case. Accordingly, the government provides the following overview of CIPA.

II. CIPA Procedures

CIPA. governs the discovery, admissibility,`and use of classified information in federal
criminal cases. The leading case in the Fifth Circuit addressing CIPA is Um'ted States v. El-Mezain,
l664 F.3d 467, 519-525 (Sth Cir. 2011). ln El-Mez¢zin, the Fifth Circuit’adopted the standards
originally articulated in the seminal decision on CIPA rendered by the D.C. Circuit in Unitect States
v. Yunis, 86i F.Zd 617, 623-24 (D.C. Cir. 1989). See also United States v. Baptista-Rodriquez, 17
F.3d 1354, 1363 (l lth Cir. 1994). As the _Fifth Circuit ruled, “[n]o one seriously disputes that the
Government possesses an important privilege to withhold classified information, nor do we believe
that a contrary assertion could be sustained"’ El~Mezaz`n, 664 F.3d at 522. Moreover, the Supreme
Court itself has long acknowledged the importance of protecting the nation’s secrets from
disclosure Céntral Intelligence Agency v. Sz`ms, 471 U.S. 15§, 175 (1985) (“The Government has
a compelling interest in protecting both the secrecy of information important to our national
security and the appearance of confidentiality so essential to the effective operation _of our foreign
intelligence service”) (internal quotations omitted). Given this compelling interest, federal courts
have recognized that “[i]t is not in the national interest for revelation of either the existence or the_
product of [foreign intelligence operations and information]' to extend beyond the narrowest limits
compatible with the assurance that no injustice is done to the criminal defendant.” United States

v. Lemonakz's, 485 F.Zd 94l, 963 (D.C. Cir. 1973).

Case 3:19-cr-00002 'Document 10 Filed in TXSD on 01/25/19 P,age 3 of 17

CIPA’s fundamental purpose is to “harmonize aldefendant’s right to obtain and present

 

exculpatory material [at] trial and the Government’s right to protect classified material in the

national interest.” United States v. Pappas, 94 F.3d 795, 799 (2nd Cir..1996) (quoting United

States v. Wilson, 571 F. Supp. 1422, 1426 (S.D.N.Y. 1983)). By its terrns, CIPA “eviden\ce[s]

h Congress’s intent to protect classified information from unnecessary disclosure at any state of a
criminal trial” while simultaneously ensuring that the defendant’s right to present evidence in his
defense is not compromised United Sta.tes v. Apperson, 441 F.3d 1162, 1193 n.8 (10th-Cir. 2006)
(quoting United States v. O’Hara, 301 F.3d 563, 568 (7th Cir. 2002)).

- CIPA is procedural and neither creates nor limits a defendant’s right to discovery; instead,
it clarifies the district court’s existing power to restrict or deny discovery. El-Mezain, 664 F.3d at
519-20. lt most certainly was not “intended to expand the traditional rules of criminal discovery
under which the government is not required to provide criminal defendants with information that
l'is neither exculpatory nor, in some way, helpful to the defense.” United States v. Varca, 896 F.2d
900, 905 (5th Cir. 1990). The statute creates no new rule of evidence regarding admissibility, but
rather, the statute mandates procedures accommodating the government’s privilege in classified
litigation See United States v. Yunis, 867 F.2d 617, 623 (D.C. Cir. 1989); see also United States
v. Mejia, 448 F.3d 436, 455 (D.C. Cir. 2006); United States v. Klimavicius-Viloria, 144 F.3d 1249,
1261 (9th Cir, 1998); United States v. Johnsb.n, 139 F.3d 1359, 1365 (11th Cir. 1998); Baptz'sta-
Rodriquez, 17 F.3d at 1363-64.

CIPA applies equally to classified testimony and classified documents Sée Kasi v.
|Angelone, 200 -F. Supp. 2d 585, 596-97 (E.D. Va. 2002) (applying CIPA to classified testimony);
United States v. Lee, 90 F. Supp. 2d 1324 n.l (D.N.M. 2000) (citing United States v. North, 708 F.

4 Supp. 399, 399-400 (D..D.C. 1988)). Under CIPA, “classified info_rmation” includes any

information or material that has been determined by the United States Government pursuant to law

 

Case 3:19-cr-00002 Document 10 Filed in TXSD on 01/25/19 Page 4 of 17

or regulation to require protection against unauthorized disclosure for reasons of national security.
18 U.S.C. App. 3 Section 1(a). “National security”- means the national defense and foreign
relations of the United States. fd. at 1(b).

A. Pretrial Conference

Section 2 of CIPA provides that “[a]t any time after the filing of the indictment or
information, any party may move for a pretrial conference to consider matters relating to classified
information that may arise in connection with the prosecution.” 18 U.S.C. App. 3 8ection 2. After
filing such a motion, Section 2 states that the district court “shall promptly hold a pretrial
conference to establish the timing of requests for discovery, the provision of notice required by
Section 5 of [ClPA], and the initiation of the procedure established by Section 6 of [CIPA].’? Ia'.

l Pursuant to ClPA, following such motion, the Court shall promptly hold the pretrial
conference to establish: (l) the timing of requests for discovery by the defense; (2) the provision
of the requisite written pretrial notice to the United .States of the defendant’s intent to disclose
classified information, pursuant to Section 5 of CIPA; and (3) the initiation of hearings concerning
the use, relevance and admissibility of classified information pursuant to Section 6 of CIPA; Ia'.
In addition, the Court may consider any matters that relate to classified information or that may
promote a fair and expeditious trial. Id. No substantive issues concerning the use of classified
information are to ben decidedin a Section 2 pretrial conference See S. Rep. No. 96-823, at 5-6,_
reprinted in 1980 U.S.C.C.A.N. 4294, 4298-99 (96th Cong. 2d Sess.).

To foster open discussions at the pretrial conference, Section 2 provides that no admission
made by the defendant or his attorney at the pretrial conference may be used against the defendant
unless the admission is in writing and signed by both the defendant and his attorney. 18 U.S.C.

App. 3 Section 2.

 

Case 3:19-cr-00002 Document 10 Filed in TXSD on 01/25/19 Page,B of 17

B. Protective Orders - Section 3
_ CIPA § 3 requires the district court issue a protective order upon motion by the
United States- to protect against the disclosure of any classified information the Government may
disclose to a defendant Section 3 was intended “to codify the well-established practice, based on
the inherent authority of federal courts, to issue protective orders,” Pappas, 94 F.3d at 801, as well
as to supplement the district court’s authority under Rule 16(d)(1) to issue protective orders in
connection with the discovery process. In contrast to Rule 16(d)(1)’s discretionary authority,
Section 3 “makes it clear that protective orders are to be issued, if requested, whenever the
government disclosed classified information lin connection with a prosecution, e.g. Brady and
Jencks materia .” Id. d
C. Protection of Classified Information During Discovery _ Section 4
Both CIPA § 4 and Rule 16(d)(1) of the Federal Rules_of Criminal Procedure expressly
authorize the United States to submit ex parte motions seeking an in camera review of classified
information that may be potentially discoverable in federal criminal in a federal criminal case.
CIPA § 4 provides, inter alia:
The court may permit in the United Sates to make a request for [relief
from discovery] in the form of a written statement to be inspected by the
court alone. If the court enters an order granting relief following such
an ex parte showing, the entire text of the statement of the United States
shall be sealed and preserved in the records of the court to be made
available to the appellate court in the event of an appeal. 1
18 U.S.C. App. III 4 (1980) (emphasis added). CIPA § 4 requires no particular showing before
the Court may grant a request to proceed ex parte and in camera. See United States v. Sarkt`ssian,
841 F.2d 959, 965-66 (9th Cir. 1998); United States v. Pringle, 751 F.2d 419, 427 (1st Cir. 1984),
vacated and remanded on other grounds sub nom. by United States v. Mc/ffee, 479 U.S. 805 (1986).

Rule l6(d)(1) contains a substantially identical provision: “The court may permit a party to

show good cause [for relief from discovery] by a written statement that the court will inspect ex

5

Case 3:19-cr-00002 Document 10 Filed in TXSD on 01/25/19 Page 6 of'17'

parte. lf relief is granted, the court must preserve the entire text of the party’s statement under
seal.” Fed. R. Crim. P. 16(d)(1) (emphasis added); see also United States v. Innamorati, 996 F.2d
456, 487 (lst Cir. 1993) (“[Rule] 16(d)(1) expressly authorizes the court to deny discovery of`
information sought by a defendant based on an ex parte showing by the Government of the need
for confidentiality.”).

l lndeed, ex parte, in camera consideration of government motions to deny or restrict
discovery under CIPA § 4 have been upheld consistently as proper practice. See, e.g., O’Hara,
301 F.3d at 568 (district court properly conducted in camera, ex parte, proceeding to determine
whether classified information was discoverable); Klimavicius-Viloria, 144 F.3d at 1261
(approving CIPA § 4 ex parte hearings); Sarkz'ssian, 8_41 F.2d at 965 (ex parte proceedings
concerning national security information are appropriate under CIPA § 4); Unz` ted States v. Porter,
701 F.2d 1158, 1162 (6th Cir. 1983); see also Mejia, 448 F.3d at 457-59; United States v. Rahman,
870 F. Supp. 47, 49, 53 (S.D.N.Y. 1994); United States v. LaRouche Campaign, 695 F. Supp. 1282,
1284~85 (D. l\/lass. 1988); United States v. Jollz`]j‘, 548 F. Supp. 229, 232 (D. Md. 1981). Likewise,
courts have held that ex parte, in camera proceedings are appropriate under Rule 16(d)(1). See, _
e.g., United States v. Pelton, 578 F.2d 701, 707 (8th Cir.`1978) (ex parte, in camera proceedings
are appropriate where prosecutors were concerned about safety of individuals if certain tapes were
disclosed to defense).

Additionally, ClA § 4 and Rule 16)(d)(1) authorize the Court to deny or otherwise restrict
discovery of classified information by the defense. ln pertinent part, CIPA § 4 provides that a
district court:

upon a sufficient showing, may authorized the United States to delete
specified items of classified information from documents to be made
available to the defendant through discovery under the`Federal Rules of
Criminal Procedure, to substitute a summary of the information for such

classified documents, or to substitute a statement admitting relevant facts
that the classified information would tend to prove.

6

Case 3:19-cr-00002 yDocument 10 Filed_in TXSD on 01/25/19 '_Page 7 of 17

18 U.S.C. App. Ill § 4 (1980). Similarly, then Federal Rules of Criminal Procedure provide, in
pertinent part, that a district court “may for good cause, deny, restrict, or~def`er discovery or
_ inspection,‘or grant other appropriate relief.” Fed. R. Crim. P. 16(d)(1).

In determining whether to authorize the government to withhold classified materials from
discovery under CIPA § 4, federal courts, including the Fifth Circuit, have applied the balancing
test set forth in Roviaro v. United States, 353 `U.S. 53 (1957). El-Mezain, 664 F.3d 467 at 520-21.
ln Rovz`aro, the United States Suprerne Court considered the application of the of the informant’s
privilege_pursuant to which the government may withhold from disclosure the identity of its
informants_to the general discovery rules. Roviaro, 353 U.S. at 55. The Court held that_the
defendant’s interest in mounting a defense was triggered only when the information in the
_ government’s possession was “relevant and helpful to the defense of an accused,. or is essential to
the defense of an accused . ‘. . .” Id. at 60-61. Second, when the evidence is deemed relevant and
helpful, courts must ‘°balance[ ] the public interest in protecting the flow of information against the
individual’s right to prepare his defense.” Id. at 62.

ln Yunis, The D'.C-. Circuit applied Roviaro 's reasoning in interpretinglCIPA § 4’s statutory
requirements 867 F.2d at 623. The court held that classifiedinformation may be withheld from
discovery unless it is both relevant and “helpful to the defense of the accused . . . .” Id. (citations
omitted). Although relevance is a “1ow hurdle,” when seeking disclosure of classified information,
the defendant must provide more than “a mere showing of theoretical relevance.” Id. Rather, to`
overcome the government’s classified information privilege, the defense “is entitled only to
information that is at least ‘helpful to the defense of [the] accused.” Id. (citing Roviaro, 353 U.S.
at 60-61).

Moreover, just because classified information is relevant and helpful does not automatically

7

 

Case 3:19-cr-00002 Document 10 Filed in TXSD on 01/25/19 Page 8 of 17

render such evidence discoverable See Rovz`aro, 353 U.S. at 62; cf El-Mezain, 664 F.3d at 523
(citing Rovz`aro,`353 U..S. at 60-61) (noting that even when the government properly invokes its
privilege, courts must next consider whether the privilege should yield when balancing other
interests).- Courts must determine whether, on balance, overriding national security concerns
outweigh the defendant’s need for the information Sarkt`ssian, 841 F.2d at 965 ; Pringle, 751 F.2d
at 426-29; Rahman, 870 F. Supp. At 52-53.
D. Classified Information Possessed by the Defendant with Notice of
Defendant’s Intent to Disclose and Pretrial Evidentiary Ruli_ngs _ Sections 5
and 6
Sections 5 and‘6 of CIPA apply when a criminal defendant possesses classified
information and seeks to disclose such information during the course of a trial or proceeding
See, e.g., Baptista-Rodriguez, 17 F.3d at 1363; Sarkz`ssian, 841 F.2d at 965-66; United States v.
Collins, 720 F.2d 1 195, 1 199 (11th Cir. 1983).` There are three critical pretrial steps in the handling
of classified information under CIPA after such information has been provided to the defendant
through discovery. First, the defendant must specify in detail the precise classified information he
or she reasonably expects to disclose at trial. Second, the Court, upon motion of the government,
shall hold a hearing pursuant to Section 6(a) to determine the use, relevance and admissibility of
the proposed evidence. Third, following the Section 6(a) hearing and formal findings of
admissibility by the Court, the United States may move to substitute an admission of relevant facts
or_ summaries for classified information that the 'Court rules is admissible
i. The requirement to provide notice of disclosure
CIPA § 5(a) requires a defendant who intends to disclose (or cause the disclosure of)
classified information to provide timely pretrial written notice of his or her intention to the Court
. and the government Such notice must “include a brief description of the classified information,”

and such notice “must be particularized, setting forth specifically the classified information Which

8

 

Case 3:19-cr-00002 Document 10 Filed in TXSD on 01/25/19 Page 9 of 17

the'defendant reasonably believes to be necessary to his defense.” Collins, 720 F.2d at 1199-1200;
seen also United States v. Giffen, 473 F.3d 30, 33 (2d Cir. 2006);_ Yunis, 867 F.2d at 623 (“a
defendant seeking classified information “. . ._ is entitled only to information that is at least ‘helpful
' to the defense of [the] accused”’); United States v. Smith, 78_0 F.2d 1102, 1005 (4th Cir. 1985) (en

banc). v v
If a defendant fails to provide a sufficiently detailed notice far enough in advance of trial

to permit the implementation of CIPA procedures, Section 5(b) authorizes the Court to preclude

disclosure of the classified information See United States v. Badia, 827 F.2d 145 8, 1464-66 (11th '

Cir. 1987) (upholding preclusion of disclosure of classified information at trial because defendant
failed to comply with notice requirements of CIPA Section 5); United States vi Hashmi, 621 F.
Supp. 2d 76, 81 (S.D.N.Y. 2008). Similarly, if the defendant attempts to disclose at trial classified
information which is not described in his Section 5(a) notice, preclusion is the appropriate remedy
under Section 5(b) of CIPA. See Smith, 780 F.2d at 1105 (“defendant is forbidden from disclosing
any such information absent the giving of notice”).

Thus, Section 5 requires the defendant to provide timely written notice to the Court and the
government describing any classified information that he reasonably expects to disclose. See 18
U.S.C_. App. 3 Section 5(a). Notification must take place “within the time specified by the court,

` or'where no time is specified, within thirty days prior to trial.” Id. Section 5 specifically prohibits

the defendant from disclosing any classified information -in a trial or pretrial proceeding until such

notice has been given, the government has had the opportunity to seek a determination pursuant to n

Section 6, and any appeal by the government under Section 7 has been decided or the time for

filing an appeal has expired. 18 U.S.C. App. 3 Section 5(a).

ii. The Pretrial Hearing on Disclosure

 

Case 3:19-cr-00002 Document 10 Filed in TXSD on 01/25/19 Page 10 of 17

Prior to trial, pursuant to Section 6(a) of CIPA, upon motion of the government, the
Court must hold a hearing “to make all determinations concerning the use, relevance, or
admissibility of classified information that would otherwise be made during the trial or pretrial
proceeding.” 18 U.S.C. App. 3 Section 6(a). The statute expressly provides that if the Section 6(a)
motion is filed before trial or the relevant pretrial proceeding, “the court shall rule [on lthe use,
relevance, or admissibility of the classified information at issue] prior to the commencement of the
relevant proceeding.” Id. (emphasis added).

Section 6(b) of CIPA requires that before any hearing is conducted under subsection (a),
the United States must notify the defendant of the hearing and identify the classified information
which will be at issue. If the information was not previously made available to the defendant, the
United States may,- with the Court’s approval, provide a generic description of the material to the
defendant Thus, as Congress recognized in enacting CIPA, “the Government would not have to
disclose the identity of an undercover intelligence agent not previously disclosed to the defendant;
instead, the Government would describe the information as ‘the identity of an undercover
intelligence agent’ if this meets with court approval.” S. Rep. No. 96-823, at 6, reprinted in 1980
U.S.C.C.A.N. 4294, 4301 (1980).

At the Section 6(a) hearing, the Court hears the defense proffer and the arguments of
counsel, then rules whether the classified information identified by the defense is relevant under
Rule 401 of the Federal Rules of Evidence.l See Gijjfen, 473 F.3d at 33 ; Smith, 780 F.2d at 1106.
Courts must also determine whether the evidence is cumulative, “prejudicial, confusing, or
misleading,” so that even if relevant, such evidence should be excluded under Rule 403 of the

Federal Rules of Evidence. Wilson, 750 F.2d at 9. At the conclusion of the Section 6(a) hearing,

 

l CIPA does not change the “generally applicable evidentiary rules of admissibility.” Wilson, 750 F.2d at 9; accord
Yunis, 867 F.2d at 623. Rather, CIPA alters the timing of rulings concerning admissibility, so as to require them to
be made before trial. United States v. Poindexter, 698 F. Supp. 316, 318 (D.D.C. 1988); accord United States v.
Smith, 780 F.2d at 1106.

10

Case 3:19-cr-00002 Document 10 Fi|e_d in TXSD on 01/25/19l Page 11 of 17

the Court must state in writing the reasons for its determination as to each item of classified
information
iii. Substitution in Lieu of Disclosure

in the event that the Court rules that one or more items of classified information are
admissible, the United States has the option of proposing a “substitution” for the classified
information at issue, pursuant to Section 6(0) of_CIPA. 18 U.S.C. App. 3 Section 6(c). The United
States may move for permission to provide the defense either a substitute statement admitting

relevant facts that the classified information would tend to prove, or substitute a summary of the

classified information that would otherwise be disclosable. See Giffen, 473 F.3d at 33; Smith, 780
F.2d at 1105 . The Court must grant the motion for substitution “if it finds that the admission or
summary will leave the defendant in substantially the same position as would disclosurer” United
States v. North, 910 F.2d 843, 899 (D.C. Cir.- 1990). 1

lf the Court determines that the item of classified information at issue is relevant and
admissible and denies the government’s motion for substitution, CIPA § 6(e)(1) permits the
government to object to the classified information’s disclosure. In such cases, the Court shall
“order that the defendant not disclose or cause the disclosure of such information.” Id. Section
6(e) then sets forth a sliding scale of remedies that the Court may impose in such _a case. Id. at
6(e).

lf, after an in camera hearing, the Court determines that the classified information at issue
may not be disclosed or elicited during the proceeding, the record of the hearing must be sealed
and preserved for use in the event of an appeal. Id. at 6(d).

lf the Court denies the government’s motion for substitution under Section 6(0), CIPA
permits the government by affidavit from the Attorney General to object to the disclosure of the

classified information at issue. Id. at 6(e)(1). Upon filing of the Attorney General’s affidavit, the

11

 

Case 3:19-cr-00002 Document 10 Filed in TXSD on 01/25/19 Page 12 of 17

' Court shall “order that the defendant not disclose or cause the disclosure of such information,” id.,

and may impose a sanction against the government to compensate for the defendant’s inability to
present proof of the specific item of classified information See S. Rep. 96-823 at 9, 1980
U.S-.C.C.A.N. at 4302-3. Section 6(e)(2) provides a sliding scale of possible sanctions, which
include dismissal of specific counts, finding against the government on an issue to which the
classified information related, striking or precluding testimony of a witness, or dismissing the
indictment._ 18 U.SiC. App. 3, Section 6(e)(2). An order imposing a sanction shall not take effect
until the government has the opportunity to appeal the order under Section 7 and thereafter to
withdraw its objection to the disclosure of the information Id.

Whenever the Court rules classified information admissible pursuant to a Section 6(a)
hearing, the Court is instructed to require the govemment, “unless the interests of fairness do not
so require,” to provide the defendant with the information it expects to use to rebut the classified
information Id. at 6(f). The Court may place the United States under a continuing duty to disclose
rebuttal information Id. If the government fails to comply, the Court may exclude the rebuttal
evidence and prohibit the examination by the United States of any witness with respect to such
information Id. l

E. 4 Other Relevant CIPA Procedures

i. lnterlocutorv Appeal - Section 7

Section 7 permits the United States to take an interlocutory expedited appeal to the appellate
court if the district court: (a) authorizes the disclosure of classified information; (b) imposes
sanctions for nondisclosure of classified information; or (c) refuses to use a protective order sought
by the United States to prevent the disclosure of classified information Id. at 7. lf an appeal is
taken, trial shall not commence, or must be adjourned if already commenced, until the appeal is

resolved. Id. Such an appeal and decision does not affect the defendant’s right to lodge a

12

Case 3:19-cr-00002 Document 10 Filed in TXSD on 01/25/19 Page 13 of 17

subsequent appeal upon conviction of an adverse ruling by the trial court. Id. at 7(b).
ii. Procedures Governing the lntroduction of Classified lnforrnation at Trial
or at Pretrial Proceeding_ Section 8

Section 8 prescribes additional protections and procedures governing the introduction of
classified information into_ evidence. Specifically, Section 8(a) provides that classified documents
may be admitted into evidence without changing their classification status. This provision allows
the classifying agency, upon completion of the trial, to decide whether information has been so
compromised that it could no longer be regarded as classified See S. Rep. No. 96-823 at 10, 1980
U.S.C.C.A.N. at.4304. -

ln order to prevent “unnecessary disclosure” of classified information, Section 8(b) permits
the Court to order admission into evidence of only a part of a writing, recording or photograph
Alternatively, the Court may order into evidence the entire writing, recording or photograph with
all or part of the classified information contained therein excised. Excision of such classified
information may not be authorized, however, if fairness requires that the whole document,
recording or photograph be considered.

Last, Section 8(0) provides a procedure to address the problem presented at a proceeding
when the defendant’s counsel asks a question or embarks on a line of inquiry that would require
the witness to disclose classified information Id. at 11, 1980 U.S.C.C.A.N. at 4304. Specifically,
under Section 8(c), the government may object to any question or line of inquiry'that may require
the Witness to disclose classified information that was not previously held to be admissible 18
U.S.C. App. 3 Section 8(c). Following an objection, the Court shall take suitable action to
determine whether the response is admissible “as will safeguard against the compromise of any
classified information.” Id. ln effect, this procedure supplements the notice provision under

Section 5 and the hearing provision in Section 6(a) to cope with situations that cannot be handled

13

Case 3:19-cr-00002 Document 10 Filed in TXSD on 01/25/19 Page 14 of 17

effectively by those sections., such as where the defense counsel does not realize that the answer to
a given question will reveal classified information S. Rep. No. 96-823 at 11, 1980 U.S.C.C.A.N.
ar 43 04_5.
iii. Security Procedures - Section 9
Section 9 requires the Chief Justice of the United States, in consultation with executive
branch officials, to prescribe rules establishing procedures to protect classified information in the
custody of federal courts from unauthorized disclosure 18 U.S.C. App. 3 Section 9(a). The
Security Procedures established by former Chief Justice Burger pursuant to this provision will be
discussed in the government’s Motion for a Protective Order Pursuant to Section 3 of CIPA. The
security procedures themselves are codified directly following Section 9 of CIPA.
iv. Coordination Requirement - Section 9A
Section 9A requires an official of the Departrnent of Justice and the appropriate United
States Attorney to provide timely briefings of the fact and status of a prosecution involving
classified information to a senior official of ‘ the agency in which the classified information
originated Id. at 9A(a).

v. ldentification of Inforrnation Related to National Defense - Section 10

 

This Section applies in espionage or- criminal prosecutions in which the Government must

prove as an element of the crime charged that certain material relates to the national defense or

constitutes classified information See S. Rep_. 96-823 at 11~12, 1980 U.S.C.C.A.N. at 4305. In

' such a circumstance Section 10 requires the government to inform the defendant of which portions

of the material it reasonably expects to rely upon to prove the national defense or classified

information element of the crime 18 U.S.C. App. 3 Section 10.

vi. ' Miscellaneous Provisions _ Sections 11-15

14

Case 3:19-cr-00002 Document~10 Filed in TXSD on '01/25/19 Page 15 of 17

The remaining sections of CIPA contain various housekeeping provisions. Section 11
provides for amendments to Sections 1 through 10 of CIPA. Section 12 requires the Attorney
General to issue guidelines regarding the exercise of prosecutorial discretion over cases in which
classified information may be revealed and requires preparation of written findings when
prosecution of such cases is declined Section 13 requires the Attorney General periodically to
report such declination decisions to Congress and, where necessary, to report on the operation and
effectiveness of CIPA. Section 14 identifies the senior officials to whom the functions and duties
of the Attorney General under CIPA may be delegated L_ast, Section 15 provides the effective
date of CIPA. n
IV. ` APPLlCATION TO THE INSTANT CASE

ln the instant case, classified material exists that could be the subject of the CIPA procedure
previously outlined aswell as other applicable rules, statutes, and/or case law. While CIPA has
generally been outlined above, the government notes for the Court that some or many of the
aforementioned CIPA Sections may not be invoked or need to be addressed in this case Further,
dependent upon future events and potential pre-trial resolutions and proceedings, there may not be
a need for hearings pursuant to various CIPA Sections. The government suggests that these issues
be discussed at a pre-trial conference along with other discovery issues.

The government considers this a complex case under the Speedy Trial Act, 18 U.S.C. §
3161 (h)(7)(B)(ii), in part because of the issues relating to classified information discussed in this

memorandum.

Respectfully submitted,
RYAN K. PATRICK

United States Attorney
Southern District of Texas

15

Case 3:19-cr-00002 Document 10 Filed in TXSD on 01/25/19 Page 16 of 17

16

 

    
   

By:
S. M Mclntyre
Assistant United States Attorney

Michael J. Dittoe
Trial Attorney, U.S. Departrnent of Justice '

Case 3:19-cr-00002 Document 10 Filed in TXSD on 01/25/19 Page 17 of 17

CERTIFICATE OF SERVICE '

1 certify that on this 25th day of January, 2019, a copy of this Memorandum of Law
Regarding the Classified lnformation Procedures Act was hand delivered to Mike DeGuerin,

attorney of record for Warren C. Clark.

Ass(s,;a,rrfum‘t€d states A mey - sDTx

17

